DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-4, 6-8, 10-11, 14, 16-17 and 21-35 are pending in the present application.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/923,942, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or Regarding instant claims 1, 3-4, 6-8, 10-11, 14, 16-17 and 21-35, the claims state that the mixture comprises ethoxylated soybean oil.  However, the ‘942 Application does not recite that the mixture comprises ethoxylated soybean oil or even the term soybean.  
Therefore, the effective filing date of instant claims 1, 3-4, 6-8, 10-11, 14, 16-17 and 21-35 is 6 January 2015, i.e. the filing date of the instant application.

Declaration under 37 C.F.R. § 1.132
The declaration by Dr. Binning, filed 16 December 2019, is insufficient to establish that Provisional Application No. 61/923,942 provides adequate support for the recitation of “ethoxylated soybean oil” in the present claims.  Dr. Binning states that in 2014 commercial lecithin was predominantly derived from soybeans, and was referred to as soybean lecithin or soy lecithin.  Dr. Binning further states that those skilled in the art in 2014 would understand that the ethoxylated lecithin was routinely and most commonly made by ethoxylating soy lecithin, because soy lecithin was and is the predominant source of lecithin.  Dr. Binning also states that DP-119/11 and DP-120/11 products were most likely made from soy lecithin and contained ethoxylated soybean oil, because soy lecithin contains soybean oil.  Therefore, Dr. Binning states that paragraphs [0007] and [0040], taken together, would inform one skilled in the art in 2014 that DP-119/11 and DP-120/11 were derived from soy lecithin and contained ethoxylated soybean oil along with ethoxylated lecithin.  Dr. Binning further states that overall, because the Provisional Application discloses soy lecithin in [0007] and ethoxylated lecithin in [0040], a skilled 
The examiner respectfully argues that the ethoxylated lecithin was most likely produced by ethoxylating soy lecithin is not adequate to provide support for the recitation of ethoxylated soybean oil in the present claims.  While there may be a high likelihood that ethoxylated lecithin was produced by ethoxylating soy lecithin, it is clear that there are numerous other sources for ethoxylating lecithins.  In 2014 and today soybeans are not the only source for lecithins.
Morrison (Journal of the American Oil Chemists Society, 1981) discloses that because of the increased domestic production of sunflower seed oil, by-products of oil processing such as meal and lecithin will be in greater supply (Abstract).
Van Nieuwenheyzen (European Journal of Lipid Science and Technology, 2008) disclose that vegetable lecithins are derived commercially from oil-bearing seeds such as soybeans, sunflower kernels and rapeseed (pg. 472, col. 1).
US 9,605,009 (provided by Applicant in the IDS filed 28 February 2019) states, "Lecithin may be produced from any vegetable oil, including, but not limited to, soybean oil, sunflower oil, corn oil, cottonseed oil, palm oil and rapeseed oil. Lecithin also may be of animal origin, such as, for example, fish or eggs. Commercially available lecithins may be derived from soybeans, rapeseed, and sunflower seeds..." (col. 2, In. 25-30).
US 10,060,038 (provided by Applicant in the IDS filed 28 February 2019 states, "Examples of lecithins that can be used include those derived from plants such as soybean, rapeseed, peanut, safflower, cotton seed , sunflower or corn, and those derived 
Therefore, it is clear that the recitation of "lecithin" or even "ethoxylated lecithin" does not necessarily imply that the lecithin is derived from soybeans since lecithin can be derived from numerous sources, including a variety of plants and animal sources as well as synthetic lecithin. Therefore, it is not clear that Applicant provides adequate support for the recitation of "ethoxylated soybean oil" in the '942 provisional application.  The mere recitation of "ethoxylated lecithin" in the '942 provisional application does not provide support for the source of the lecithin being soybean, or for the claimed composition comprising "ethoxylated soybean oil".  Also, the '942 provisional application does not teach "ethoxylated soybean oil" is present in the composition.  Even though the predominant lecithin was soybean lecithin, it is not clear that the ethoxylated lecithin according to the '942 application also contains ethoxylated soybean oil.
Response to Arguments
Applicant’s Remarks filed 19 July 2021 have been fully considered but they are not persuasive.  Applicant argues that soybeans are the only source of lecithin disclosed in the Provisional Application.  Therefore, Applicant argues that it defies credulity to suggest that the application discloses only soybeans but that the ethoxylated lecithin came from a source not identified in the Provisional Application.  Applicant asserts that if only soybeans are disclosed, then presumptively and inherently they are the source of the ethoxylated lecithin.
The examiner respectfully directs attention to MPEP 2163(II)(A)(3)(b):
To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation."
"To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’"

The examiner respectfully argues that the Provisional Application does not positively recite that the source of lecithin in the inventive compositions is soybean, nor that the compositions comprise ethoxylated soybean oil.  As noted above, lecithins can be obtained from various sources, including numerous plants and animals.  Therefore, it is clear that lecithins can be obtained from various plant and animal sources.  Thus, the recitation of ethoxylated lecithin does not indicate that the lecithin was obtained from soybean.

Specification
The disclosure is objected to because of the following informalities:  
The use of the terms Tomadol 1-5TM and Tomadol 1-7TM, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 31 contain the trademark/trade names “Tomadol 1-5” and “Tomadol 1-7”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe ethoxylated alcohols and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10-11, 16-17, 21-22 and 24, with an effective filing date of 6 January 2015, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Di Modugno et al. (US 9,131,679).
Di Modugno et al. disclose compositions comprising an herbicide and an ethoxylated phospholipid-enriched soybean oil wherein the ethoxylated phospholipid-enriched soybean oil is prepared by ethoxylating a soybean oil comprising from about 5% to about 30% by weight of phospholipids (col. 2, ln. 51-59; and claim 1).  Di Modugno et al. further disclose that commercial soybean lecithin consists not only of a mixture of phospholipids, but also of triglycerides and minor quantities of fatty acids, pigments, sterols and carbohydrates (col. 3, ln. 52-56; col. 4, ln. 27-37).  Di Modugno et al. further disclose that the compositions may further comprise other surfactants, including .  
Response to Arguments
Applicant’s Remarks filed 19 July 2021 have been fully considered but they are not persuasive.  Applicant argues that the present claims are entitled to the priority benefit of the Provisional Application.
The examiner’s response above is incorporated herein by reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 6-8, 14, 23 and 25-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Di Modugno et al. (US 9,131,679) in view of Worthley et al. (US 6,797,673) and McManic et al. (US 2006/0180677).
Determination of the scope and content of the prior art
(MPEP 2141.01)
The teachings of Di Modugno et al. are discussed above and incorporated herein by reference.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Di Modugno et al. teach herbicidal formulations comprising surfactants, including alkoxylated fatty alcohols, but they do not explicitly disclose that the surfactant comprises Tomadol 1-5 or Tomadol 1-7, that it is present in an amount of about 5 to about 40 weight percent based on the total weight of the mixture, or that is has an HLB of between about 8-16, as instantly claimed.
Worthley et al. teach lecithin-containing drift reduction compositions which aid in the deposition onto and penetration into plants by aqueous sprays applied to agricultural acreage (col. 1, ln. 13-19).  Worthley et al. teach that certain substantially neutral, lecithin-containing formulations can be utilized in an aqueous mixture or solution as drift control agents with improved drift reduction resulting from optimized droplet size distribution (col. 3, ln. 26-30).  Worthley et al. teach that the drift control agents contain lecithin, a methyl ester which functions as a viscosity modifying agent and a non-ionic surfactant which functions as a water dispersing agent (col. 3, ln. 36-39).  Worthley et al. teach that the drift control agent contains 30-70% by weight of the lecithin, 10-40% by weight of the methyl ester, and 10-40% by weight of the non-ionic surfactant (col. 3, ln. 43-48; and col. 4, ln. 25-45).  Worthley et al. further teach that in a preferred embodiment the non-ionic surfactant is a polyoxyethylene ether, preferably TomadolTM 1-5 (col. 3, ln. 48-55; and col. 4, ln. 41-42).  Worthley et al. also teach an aqueous spray composition containing the drift control agent and bioactive materials, such as pesticides, herbicides, fungicides, insecticides, foliar nutrients, etc. (col. 5, ln. 17-49).  It is noted that Tomadol 1-5 has an HLB of 11.2.
Di Modugno et al. also do not explicitly disclose that the fatty acid comprises a tall oil fatty acid and is present from about 5 to about 20 weight percent of the total mixture, as instantly claimed.
However, Di Modugno et al. teach that the fatty acid composition of the triglycerides that is typical of soybean oil is mainly based on C16 and C18 saturated, monounsaturated and polyunsaturated fatty acids, particularly of palmitic, stearic, oleic, linoleic and linolenic acid (col. 4, ln. 27-31).  
McManic et al. teach agricultural compositions and methods of application for producing and applying a composition, which enhances the efficacy of an agrochemical, applied through drift reduction nozzles to a desired substrate which can be a plant, soil or crop ([0011]).  McManic et al. teach compositions comprising tall oil fatty acid (Tables 1, 3 and 5).
Also, the instant specification states that the main component of tall oil fatty acids is C18 fatty acids ([0044]).  
Di Modugno et al. also do not explicitly disclose a pH of about 3 to about 9.  However, Worthley et al. teach that certain substantially neutral, lecithin-containing formulations can be utilized in an aqueous mixture or solution as drift control agents with improved drift reduction resulting from optimized droplet size distribution (col. 3, ln. 26-30).  Worthley et al. teach that the drift control agent has a substantially neutral pH when mixed 1% w/w with water, such as a pH of from 6.0 to 8.0, preferably 6.5 to 7.5, most preferably 6.8 to 7.2 (col. 4, ln. 35-32).
Furthermore, Di Modugno et al. do not explicitly disclose that the composition further comprises a humectant, including diethylene glycol.  However, Worthley et al. teach that the lecithin-containing drift reduction compositions comprise from 0-25% of a glycol, preferably 5-20% of a glycol, and most preferably 12-15% of the glycol, wherein diethylene glycol is a preferred glycol (col. 3, ln. 57-63; col. 9, ln. 23, Example II).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-43)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art, prior to the effective filing date of the instant invention, to prepare compositions prima facie obvious to include tall oil fatty acid in the compositions of Di Modugno et al. since the fatty acids of tall oil fatty acid are mainly C18 fatty acids and the fatty acids of Di Modugno et al. also are mainly C16 and C18 fatty acids.  Also, it would have been obvious to prepare substantially neutral pH drift control agents with a pH of 6 to 8, preferably a pH of 6.5 to 7.5, most preferably a pH of from 6.8 to 7.2, according to Worthley et al.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s Remarks filed 19 July 2021 have been fully considered but they are not persuasive.  Applicant argues that the present claims are entitled to the priority benefit of the Provisional Application.
The examiner’s response above is incorporated herein by reference.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.W.S/Examiner, Art Unit 1616

/ERIN E HIRT/Primary Examiner, Art Unit 1616